EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the New York Stock Exchange.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 10/3/20111 Purchase 10/4/20112 Purchase 10/5/20113 Purchase 10/6/20114 Purchase 10/7/20115 Purchase 10/10/20116 Purchase 10/11/20117 Purchase 10/12/20118 Purchase 10/13/20119 Purchase 10/14/201110 Purchase 10/17/201111 Purchase 10/18/201112 Purchase 10/19/201113 Purchase 10/20/201114 Purchase 10/21/201115 Purchase 1 This transaction was executed in multiple trades at prices ranging from $7.36 - 7.49. 2 This transaction was executed in multiple trades at prices ranging from $6.65 - 7.20. 3 This transaction was executed in multiple trades at prices ranging from $6.75 - 7.10. 4 This transaction was executed in multiple trades at prices ranging from $6.92 - 7.18. 5 This transaction was executed in multiple trades at prices ranging from $6.75 - 7.05. 6 This transaction was executed in multiple trades at prices ranging from $7.23 - 7.81. 7 This transaction was executed in multiple trades at prices ranging from $7.37 - 7.74. 8 This transaction was executed in multiple trades at prices ranging from $7.62 - 7.75. 9 This transaction was executed in multiple trades at prices ranging from $7.72 - 8.00. 10 This transaction was executed in multiple trades at prices ranging from $7.78 - 8.01. 11 This transaction was executed in multiple trades at prices ranging from $7.72 - 7.92. 12 This transaction was executed in multiple trades at prices ranging from $7.65 - 7.88. 13 This transaction was executed in multiple trades at prices ranging from $7.51 - 7.80. 14 This transaction was executed in multiple trades at prices ranging from $7.47 - 7.57. 15 This transaction was executed in multiple trades at prices ranging from $7.60 - 7.67. Date Type Price Shares 10/24/201116 Purchase 10/25/201117 Purchase 10/26/201118 Purchase 11/1/201119 Purchase 11/2/201120 Purchase 11/3/201121 Purchase 11/9/201122 Purchase 11/10/201123 Purchase 11/11/201124 Purchase 11/14/201125 Purchase 11/15/201126 Purchase 11/22/201127 Purchase 11/23/201128 Purchase 11/25/201129 Purchase 11/28/201130 Purchase 11/29/201131 Purchase 11/30/201132 Purchase 12/1/201133 Purchase 16 This transaction was executed in multiple trades at prices ranging from $8.07 - 8.40. 17 This transaction was executed in multiple trades at prices ranging from $7.89 - 8.15. 18 This transaction was executed in multiple trades at prices ranging from $7.96 - 8.49. 19 This transaction was executed in multiple trades at prices ranging from $7.85 - 8.23. 20 This transaction was executed in multiple trades at prices ranging from $7.85 - 8.10. 21 This transaction was executed in multiple trades at prices ranging from $8.29 - 8.48. 22 This transaction was executed in multiple trades at prices ranging from $5.47 - 6.10. 23 This transaction was executed in multiple trades at prices ranging from $4.74 - 4.81. 24 This transaction was executed in multiple trades at prices ranging from $4.92 - 5.13. 25 This transaction was executed in multiple trades at prices ranging from $5.10 - 5.25. 26 This transaction was executed in multiple trades at prices ranging from $5.12 - 5.50. 27 This transaction was executed in multiple trades at prices ranging from $5.26 - 5.60. 28 This transaction was executed in multiple trades at prices ranging from $5.02 - 5.25. 29 This transaction was executed in multiple trades at prices ranging from $5.20 - 5.36. 30 This transaction was executed in multiple trades at prices ranging from $5.32 - 5.48. 31 This transaction was executed in multiple trades at prices ranging from $5.19 - 5.38. 32 This transaction was executed in multiple trades at prices ranging from $5.23 - 5.50. 33 This transaction was executed in multiple trades at prices ranging from $5.17 - 5.22.
